            Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 1 of 8




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                 CRIMINAL NO. 3:21CR 08 (v+.P.:>) ~,J 16

              V.                                         18 U.S.C. § 1962(d) (Racketeering
                                                         Conspiracy)
KEISHA WN DONALD
TREVON WRIGHT, a.k.a. "Tre"
KYRAN DANGERFIELD
ERIC HA YES, a.k.a. "Heavyweight Champ"

                                             INDICTMENT

       The Grand Jury charges:

                                             COUNT ONE
                                           (RICO Conspiracy)

                                             The Enterprise

       1.          At all times relevant to this Indictment, the defendants KEISHAWN DONALD,

TREVON WRIGHT, a.k.a. "Tre," KYRAN DANGER.FIELD, and ERIC HAYES, a.k.a.

"Heavyweight Champ," and others known and unknown to the Grand Jury, were members and

associates of the Bridgeport street gang, the "East End gang," a criminal organization whose

members and associates engaged in, among other activities, narcotics distribution and acts of

violence, including murders and assauJts.

       2.          The East End gang began as a local street gang based in the East End of Bridgeport,

Connecticut, but it currently has members and associates who are either incarcerated or living

throughout Bridgeport and surrounding towns. East End members and associates often

communicate through various forms of electronic communication, including Facebook messenger,

SnapChat, phone calls, text messages and music videos posted online. At times, members and

                                                    1
             Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 2 of 8




associates use gang symbols and code words to communicate in order to avoid revealing their

criminal activity.

        3.       Members and associates of the East End gang are expected to protect the name,

reputation and status of the gang from rival gang members and other persons. To protect the gang

and enhance its reputation, East End members and associates are expected to use any means

necessary to force respect from those who have shown disrespect, including committing acts of

intimidation, threats of violence and violence.

       4.        At all times relevant to this Indictment, the East End gang, including its leaders,

members and associates, constituted an enterprise as defined in Title 18, United States Code,

Section 1961(4) (hereinafter "the Enterprise"), that is, a group of individuals associated in fact that

engaged in, and the activities of which affected, interstate and foreign commerce. The enterprise

constituted an ongoing organization whose members and associates functioned as a continuing

unit for a common purpose of achieving the objectives of the enterprise.

       5.        The East End gang, at all times relevant to this Indictment, was aligned with other

street-level criminal organizations, specifically, the PT Barnum gang, the East Side gang and 150,

which is a geographic gang based on the West Side of Bridgeport. These groups were aligned

together against rival organizations in Bridgeport specifically the "Original North End," which

was also known as "O.N.E." (referred to herein as, "O.N.E") and the ''Greene Homes Boyz," which

was also known as the "Hotz" and "GHB" (referred to herein as "GHB"), gangs respectively based

in the No1th End and in the Charles F. Greene Housing Project, located within the Hollow

neighborhood of Bridgeport. 0 .N.E. and GHB have been allied together since approximately 2017.



                                                  2
             Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 3 of 8




        6.       The East End gang had multiple criminal objectives, one of which was enrichment

of the members and associates of the organization through the distribution of controlled substances

including heroin, crack, marijuana and Percocet pills. Members and associates of the East End

gang sold narcotics primarily in the East End of Bridgeport. East End members and associates

would share customers and refer each other to customers and engaged in narcotics trafficking

together. Often, drug related activity was coordinated and facilitated by text messaging and

Facebook messenger.

        7.       Members and associates of the East End gang committed, conspired, attempted and

threatened to commit acts of violence to protect the enterprise and to protect fellow members and

associates of the East End gang as well as the reputations of deceased members. These acts of

violence included acts ofmurder and assault intended to protect the East End gang from rival gangs

and to otherwise promote the standing and reputation of the enterprise amongst rival gangs as well

as amongst other East End gang members.

                                   Purposes of the East End Gang

        8.       The purposes of the Enterprise included the following:

       a.        Enriching the members and associates of the Enterprise through, among other

things, the distribution and sale of controlled substances.

       b.        Preserving and protecting the power, territory, reputation, and profits of the

Enterprise through the use of intimidation, violence, threats of violence, assaults, and acts

involving murder.

       c.        Promoting and enhancing the Enterprise and the activities and authority of its

mem hers and associates.

                                                 3
             Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 4 of 8




        d.       Keeping victims and potential victims, witnesses and rival gang members in fear of

the Enterprise and in fear of its members and associates through violence, including acts involving

murder, threats of violence and assault.

        e.       Providing assistance to members and associates of the Enterprise who committed

crimes for and on behalf of the Enterprise.

        f.       Providing financial support and information to members and associates of the

Enterprise, including those incarcerated for committing acts of violence, distribution of controlled

substances and other offenses.

        g.       Protecting the Enterprise and its members and associates from detection and

prosecution by law enforcement authorities through acts of intimidation and violence against

potential witnesses, including members and associates of the Enterprise, to crimes committed by

members of the Enterprise.

        h.      Hindering, obstructing, and preventing law enforcement officers from identifying,

apprehending, and successfully prosecuting and punishing members and associates ofthe East End

gang.

                             Means and Methods of the East End Gang

        9.       Among the means and methods employed by the members and associates in

conducting and participating in the conduct of the affairs of the Enterprise were the fo llowing:

        a.      Members and associates of the Enterprise committed, conspired, attempted, and

threatened to commit acts of violence, including acts involving mw:der, against rival gang

members and other individuals adverse to the Enterprise.



                                                 4
             Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 5 of 8




        b.       Members and associates of the Enterprise promoted and celebrated the criminal

conduct of the Enterprise, namely the narcotics distribution, acts involving violence, and the use

and possession of firearms, on social media websites such as Facebook and YouTube.

        c.       Members and associates of the Enterprise obtained, possessed, shared, used and

disposed of firearms.

        d.       Members and associates of the Enterprise distributed controlled substances.

        e.       Members and associates of the Enterprise committed acts of intimidation and made

threats as a means of dete11fog and punishing any potential witnesses to their crimes and in

connection with protecting the Enterprise and its members and associates from detection and

prosecution by law enforcement authorities.


                                   The Racketeering Conspiracy

         10.     From approximately 2015 to the present, in the District of Connecticut and

elsewhere, the defendants KEISHA WN DONALD, TREVON WRIGHT, a.k.a. "Tre," KYRAN

DANGERFIELD, and ERJC HAYES, a.k.a. "Heavyweight Champ," together with others known

and unknown to the Grand Jmy, including JW who is now deceased, and whose identity is known

to the Grand Jury, being persons employed by and associated with the Enterprise described in the

preceding paragraphs, namely the East End gang, knowingly combined, conspired, confederated,

and agreed together and with each other to violate the racketeering law of the United States,

namely, Section 1962(c) ofTitle 18, United States Code, that is, to conduct and participate, directly

and indirectly, in the conduct of the affairs of the East End gang, which was engaged in, and the




                                                 5
         Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 6 of 8




activities of which affected, interstate and foreign commerce, through a pattern of racketeering

activity consisting of:

              a. Multiple acts involving murder chargeable under the following provisions of state

                  law: Connecticut General Statutes § 53a-54a (murder); § 53a-48 (conspiracy); §

                  53a-49 (attempt) and§ 53a-8(a) (aiding and abetting).

              b. Multiple offenses involving the distribution of controlled substances in violation of

                  the laws of the United States, namely, Title 21, United States Code, Sections 841

                 and 846.

        11.      It was a part of the conspiracy that each defendant agreed that a conspirator would

commit at least two acts of racketeering activity in the conduct of the affairs of the Enterprise.

                                               Ove1t Acts

       12.       In furtherance of the conspiracy and to achieve the objects thereof, the following

overt acts, among others, were committed in the District of Connecticut and elsewhere:

              a. From at least 2015 to the present, KEISHA WN DONALD, TREVON WRIGHT,
                 a.k.a. "Tre," KYRAN DANGERFIELD, and ERIC HAYES a.k.a. "Heavyweight
                 Champ," and others known and unknown to the Grand Jury, including JW who is
                 deceased, did knowingly and intentionally combine, conspire, confederate, and
                 agree together and with each other to violate the narcotics laws of the United States.
                 The controlled substances involved in the offense included heroin, cocaine base
                 (crack), mar~juana and Percocet pills.

              b. On or about January 30, 2018, KEISHAWN DONALD shot and ki lied Eric Heard,
                 a.lea. "Fetti," a member and associate of the rival GHB gang.

              c. On or about September 15, 2019, TREVON WRIGHT, a.k.a. 'Tre," and ERJC
                 HA YES, a.k.a. "Heavyweight Champ," knowingly agreed to kill Marquis Isreal,
                 a.lea. "Garf' or "Gbaby," a member and associate of the rival O.N.E. gang.




                                                   6
         Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 7 of 8




            d. On or about September 15, 2019, TREVON WRIGHT, a.k.a. "Tre," shot and.
               attempted to kill Marquis Isreal, a.k.a. "Garf' or "Gbaby," a member and associate
               of the rival O.N.E. gang.

            e. On or about October 17, 2019, KEISHA WN DONALD, agreed with other East
               End gang members to shoot and attempt to kill Joshua Gilbert, a member and
               associate of the rival O.N.E. gang.

            f.   On or about December 8, 2019, TREVON WRIGHT, a.k.a. "Tre," shot and
                 attempted to kill Arvan Smith, a.k.a. "Arv Barkley," an associate of the rival O.N.E.
                 gang.


            g. On or about January 26, 2020, TREVON WRIGHT, a.k.a. "Tre," and JW, who is
               deceased, shot and killed Myreke Kenion and shot and attempted to kill D' Andre
               Brown, both members and associates of the rival GHB gang.

            h. On or about June 25, 2020, KYRAN DANGERFIELD and JUVENILE #1 (whose
               identity is known to the Grand Jury), together with JW, who is now deceased, shot
               and killed Tyler Ballew, a member and associate of the rival O.N.E. gang.


                                      Special Sentencing Factor

      13.        On or about January 30, 2018, in the District of Connecticut, KEISHAWN

DONALD did commit murder, that is with intent to cause the death of another person, he caused

the death of Eric Heard, a.k.a. "Fetti," in violation of Conn. Gen. Stat. § 53a-54a.

      14.        On or about January 26, 2020, in the District of Connecticut, TREVON WRIGHT,

a.k.a. "Tre, " did commit murder, that is with the intent to cause the death of another person, he

caused the death of Myreke Kenion, in violation of Conn. Gen. Stat. §§ 53a-54a and 53a-8(a).

      15.        On or about June 25, 2020, in the District of Connecticut, KYRAN DANGERFIELD

did commit murder, that is with intent to cause the death of another person, he caused the death

of Tyler Ballew, in violation of Conn. Gen. Stat. §§ 53a-54a and 53a-8(a).



                                                  7
        Case 3:21-cr-00008-VAB Document 11 Filed 01/19/21 Page 8 of 8




    All in violation of Title 18, United States Code, Sections 1962(d) and 1963(a).



                                                  A TRUE BILL

                                                                /s/

                                                  FOREPERSON

UNIT D STATES OF AMERICA



L    ARD C. BOYLE
FIRST ASSISTANT UNITED


   '?-kt. ~ ~ ,--wf
PETER D. MARKLE           6
ASSISTiT UNITED STATES ATTORNEY


                      ~
·~ •.•~"' · L. PECK
ASSI ANT UNITED STA TES ATTORNEY


~
RAHULKALE
ASSIST T UNITED STATES ATTORNEY



JOCEL     . KAOUTZANIS
ASSIS      UNITED STATES ATTORN"Y




                                             8
